Exhibit 10.1

Award Statement

(Non-U.S. Participants)

Restricted Stock Units

Granted Pursuant to

DANAHER CORPORATION 1998 STOCK OPTION PLAN

1) Grant of Restricted Stock Units. This Award Statement summarizes certain
terms and conditions applicable to the award of restricted stock units (“RSUs”)
granted pursuant to the Danaher Corporation 1998 Stock Option Plan (as amended
and restated including any successor thereto) (the “Plan”). In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Statement, the terms and conditions of the Plan will
prevail. Unless otherwise defined herein, the terms defined in the Plan have the
same defined meanings in this Award Statement. The recipient of RSUs is referred
to as the “Participant.” Danaher Corporation is referred to as “Danaher” or the
“Company.”

2) Vesting.

(a) Vesting Schedule. Except as may otherwise be set forth in this Award
Statement or in the Plan, RSUs awarded to a Participant will not vest until the
Participant (i) satisfies the performance-based vesting criteria (“Performance
Objective”) applicable to such RSUs, and (ii) continues to be actively employed
or in a service-providing relationship with the Company or an Eligible
Subsidiary for the periods required to satisfy the time-based vesting criteria
(“Time-Based Vesting Criteria”) applicable to such RSUs. The Performance
Objective and Time-Based Vesting Criteria applicable to an RSU are collectively
referred to as the “Vesting Conditions,” and the earliest date upon which all
Vesting Conditions are satisfied is referred to as the “Vesting Date.” The
Vesting Conditions for an RSU award received by a Participant will be
established by the Compensation Committee and reflected in the account
maintained for the Participant by Fidelity as administrator of the RSU awards.

(b) Performance Objective. The Compensation Committee will determine whether the
Performance Objective applicable to an RSU award has been met, and such
determination will be final and conclusive. Until the Compensation Committee has
made such a determination, the Performance Objective may not be considered to
have been satisfied. Notwithstanding any determination by the Compensation
Committee that the Performance Objective has been attained with respect to
particular RSUs, such RSUs will not be considered to have vested unless and
until the Participant has satisfied the Time-Based Vesting Criteria applicable
to such RSUs.

(c) Age 65. Notwithstanding the foregoing, to the extent permitted under local
law, the Time-Based Vesting Criteria applicable to all RSUs held by a
Participant shall be deemed 100% satisfied upon the Participant’s attainment of
age 65; provided that such RSUs shall remain subject to any applicable
Performance Objective that remain unsatisfied as of such date.



--------------------------------------------------------------------------------

(d) Fractional RSU Vesting. In the event the Participant is vested in a
fractional portion of an RSU (a “Fractional Portion”), such Fractional Portion
will not be converted into a Share or issued to the Participant. Instead, the
Fractional Portion will remain unconverted until the final Vesting Date for the
RSUs; provided, however, if the Participant vests in a subsequent Fractional
Portion prior to the final Vesting Date for the RSUs and such Fractional Portion
taken together with a previous Fractional Portion accrued by the Participant
under this Award would equal or exceed a whole Share, then such Fractional
Portions will be converted into one Share; provided, further, that following
such conversion, any remaining Fractional Portion will remain unconverted. Upon
the final Vesting Date, the value of any remaining Fractional Portion(s) will be
taken together to pay out a whole Share at the same time as the conversion of
the remaining RSUs and issuance of Shares.

3) Form and Timing of Payment. Unless and until the RSUs vest, the Participant
will have no right to payment of any such RSUs. Prior to actual payment of any
unvested RSUs, such RSUs will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. Subject to the
other terms of the Plan and this Award Statement, any RSUs that vest in
accordance with Section 2 will be paid to the Participant in whole Shares, on,
or as soon as practicable after, the Vesting Date, but in any event, within the
period ending on the later to occur of the date that is 2 1/2 months from the
end of (i) the Participant’s tax year that includes the applicable Vesting Date,
or (ii) the Company’s tax year that includes the applicable Vesting Date (which
payment schedule is intended to comply with the “short-term deferral” exemption
from the application of Section 409A (“Section 409A”) of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”)).

4) Termination. In the event the Participant’s active employment or other
service-providing relationship with the Company or an Eligible Subsidiary
terminates for any reason (other than Retirement (as defined in the Plan)) prior
to the satisfaction of the Vesting Conditions applicable to the Participant’s
RSUs, all such RSUs will be automatically forfeited by the Participant as of the
date of termination. Neither the Participant nor any of the Participant’s
successors, heirs, assigns or personal representatives will have any rights or
interests in any RSUs that are so forfeited. In the event the Participant’s
active employment or other service-providing relationship with the Company or an
Eligible Subsidiary terminates by reason of the Participant’s Retirement, to the
extent permitted under local law, the Participant’s unvested RSUs will remain
outstanding and shall continue to vest (as to both the Performance Objective and
Time-Based Vesting criteria, as applicable) for a period of 5 years following
the date of the Participant’s Retirement.

Further, in the event of the termination of the Participant’s active employment
or other service-providing relationship with the Company or an Eligible
Subsidiary (whether or not in breach of local labor laws), any outstanding,
unvested RSUs will terminate effective as of the date that the Participant is no
longer actively employed or providing service and will not be extended by any
notice period mandated under local law (e.g., active employment or service would
not include a period of “garden leave” or similar period pursuant to local law).
The Administrator shall have the exclusive discretion to determine when the
Participant is no longer actively employed or providing service for purposes of
the Plan.

 

-2-



--------------------------------------------------------------------------------

5) Tax Withholding Obligations. Each RSU has a value equal to the Fair Market
Value of a Share on the Vesting Date. Regardless of any action the Company or
the Participant’s actual employer (the “Employer”) takes with respect to any and
all income tax, social insurance contributions, payroll tax, payment on account
or other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility and that the
Company and/or the Employer (i) make no representations or undertakings
regarding any Tax-Related Items in connection with any aspect of the RSUs,
including the grant of the RSUs, the vesting of RSUs, the conversion of the RSUs
into Shares, the subsequent sale of any Shares acquired at vesting and the
receipt of any dividends and (ii) do not commit to structure the terms of the
grant or any aspect of the RSUs to reduce or eliminate the Participant’s
liability for Tax-Related Items.

Further, notwithstanding any contrary provision of this Award Statement, no
Shares will be issued to the Participant, unless and until satisfactory
arrangements (as determined by the Administrator) have been made by the
Participant to satisfy all Tax-Related Items obligations of the Company and/or
the Employer with respect to the issuance of such Shares. In this regard, the
Participant authorizes the Company or the Employer to withhold a number of whole
Shares otherwise deliverable to the Participant having a Fair Market Value equal
to the amount of Tax-Related Items that the Company determines it or the
Employer is required to withhold under applicable tax laws with respect to the
RSU, (with such withholding obligation determined based on any applicable
minimum statutory withholding rates). If the Company or the Employer satisfies
the obligation for Tax-Related Items by withholding a number of whole Shares as
described herein, the Participant is deemed to have been issued the full number
of Shares subject to the award of RSUs, notwithstanding that a number of the
Shares is held back solely for the purpose of paying the Tax-Related Items due
as a result of the vesting of the RSUs.

In addition, the Participant authorizes the Company and/or the Employer in their
sole discretion to, in lieu of or in addition to the foregoing and in each case
to the extent permissible under local law, (i) sell or arrange for the sale of
Shares to be issued on the vesting of the RSUs to satisfy the withholding
obligation for Tax-Related Items, (ii) allow the Participant to sell Shares to
be issued on the vesting of the RSUs pursuant to a 10b5-1 trading plan (or
otherwise, provided such method complies with the Company’s insider trading
restrictions) to satisfy the withholding obligation for Tax-Related Items,
(iii) require the Participant to pay the Tax-Related Items in cash or with a
cashier’s check or certified check, and/or (iv) withhold all applicable
Tax-Related Items legally payable by the Participant from the Participant’s
wages or other cash compensation payable to the Participant by the Company or
the Employer. In no event will the Company and/or the Employer withhold more
than the minimum amount of Tax Related Items required by law, nor shall any
Participant have the right to require the Company and/or Employer to withhold
more than such amount.

Finally, the Participant will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the

 

-3-



--------------------------------------------------------------------------------

Participation’s participation in the Plan that cannot be satisfied by the means
previously described. The Company shall not be required to deliver any of the
Shares if the Participant fails to comply with his or her obligations in
connection with the Tax-Related Items as described in this Section.

6) No Employment Contract. Nothing in the Plan or this Award Statement
constitutes an employment contract between the Company and the Participant and
this Award Statement will not confer upon the Participant any right to
continuation of employment with the Company or any of its Subsidiaries, nor will
this Award Statement interfere in any way with the Company’s or any of its
Subsidiaries’ right to terminate the Participant’s employment or other
service-providing relationship at any time, with or without cause (subject to
any employment agreement a Participant may otherwise have with the Company or a
Subsidiary thereof).

7) No Compensation Deferrals. Neither the Plan nor this Award Statement is
intended to provide for an elective deferral of compensation that would be
subject to Section 409A of the Code. The Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify the Plan and/or this Award Statement to ensure that
no RSUs become subject to the requirements of Section 409A, provided however
that the Company makes no representation that the RSUs are not subject to
Section 409A nor makes any undertaking to preclude Section 409A from applying to
the RSUs.

8) Nature of the Grant. In accepting the grant of RSUs, the Participant
acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Award Statement;

(b) the grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs even if RSUs have been awarded repeatedly in the past;

(c) all decisions with respect to future grants of RSUs, if any, will be at the
sole discretion of the Company;

(d) the Participant’s participation in the Plan is voluntary;

(e) RSUs are an extraordinary item that do not constitute compensation of any
kind for services of any kind rendered to the Company or to the Employer, and
RSUs are outside the scope of the Participant’s employment contract, if any;

(f) RSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or the Employer;

 

-4-



--------------------------------------------------------------------------------

(g) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(h) if the Participant receives Shares upon vesting, the value of such Shares
acquired on vesting of RSUs may increase or decrease in value; and

(i) in consideration of the grant of RSUs, no claim or entitlement to
compensation or damages arises from termination of the RSUs or diminution in
value of the RSUs or Shares received upon vesting of RSUs resulting from
termination of the Participant’s employment or other service-providing
relationship with the Company or the Employer (for any reason whatsoever and
whether or not in breach of local labor laws) and the Participant irrevocably
releases the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the grant of RSUs, the
Participant shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.

9) Data Privacy Notice and Consent. The Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of his or her personal data as described in this Award Statement by
and among, as applicable, the Employer, the Company, its Subsidiaries and their
respective affiliates for the exclusive purpose of implementing, administering
and managing the Participant’s participation in the Plan.

The Participant understands that the Employer, the Company, its Subsidiaries and
their respective affiliates may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all RSUs or any other entitlement
to Shares awarded, canceled, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”).

The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country, or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Participant’s country. The Participant understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the Shares received upon
vesting of the RSUs may be deposited. The Participant understands that Data will
be held only as long as is necessary to implement, administer and manage his or
her participation in the Plan.

 

-5-



--------------------------------------------------------------------------------

The Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. The Participant understands, however, that (i) any such refusal
or withdrawal of consent may affect his or her ability to participate in the
Plan, and (ii) the Company and Subsidiaries thereof have entered into a data
processor agreement and data controller agreement that allow the Company and
such Subsidiaries to control and process Data in accordance with the terms
thereof irrespective of whether the Participant has provided, refused or
withdrawn such consent. For more information on the consequences of his or her
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact his or her local human resources representative.

10) Board Authority. The Board and/or Compensation Committee will have the power
to interpret this Award Statement and to adopt such rules for the
administration, interpretation and application of the Award Statement as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any RSUs have vested). All
actions taken and all interpretations and determinations made by the Board
and/or Compensation Committee in good faith will be final and binding upon
Participant, the Company and all other interested persons. No member of the
Board and/or Compensation Committee or its Administrator will be personally
liable for any action, determination or interpretation made in good faith with
respect to this Award Statement.

11) Headings, Severability and Governing Law. The headings of the Sections of
this Award Statement are provided for convenience only and are not to serve as a
basis for interpretation or construction, and will not constitute a part, of
this Award Statement. In the event that any provision in this Award Statement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Statement. This Award Statement is
governed by, and subject to, the laws of the State of Delaware, without resort
to the conflict of laws principles thereof.

12) Language. If the Participant has received this Award Statement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.

13) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to participation in the Plan, RSUs granted under
the Plan or future RSUs that may be granted under the Plan by electronic means
or to request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

-6-